DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 11 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Because the term “generally” is relative, the scope of “generally coincident with a first plane” and “generally coincident with a second plane” is unclear.
Claim 16 recites the limitation "the second bone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, JR. et al. 2010/0161065 (hereafter referred to as Williams).
Regarding claim 1, Williams discloses a glenoid implant 330 for use in a glenoid of a shoulder joint comprising a body, considered the combination of 332 and 334, with a bearing surface 335 and a bone-contacting surface 358 opposite the bearing surface (fig.13), and a flange 342 extending from the bone-contacting surface of the body to a free end, the flange including an inside facing surface 354 that faces a center of the body and an outside facing surface 356 that faces an outer perimeter of the body, the outside facing surface being opposite the inside facing surface, each of the inside and outside facing surfaces extending from the bone-contacting surface to the free end, wherein the outside facing surface at the bone-contacting surface of the body is 8 mm or less from the outer perimeter of the body (the outside facing surface is aligned with the outer perimeter and therefore 0 mm from the outer perimeter), wherein the outside facing surface is tapered from the bone-contacting surface toward the free end, and wherein the inside facing surface is non-parallel to the outside facing surface (fig.13 shows the surfaces of the flange are not parallel to each other).
Regarding claim 5, see fig.13 for a curved/arcuate shape of the outside facing surface.

Regarding claim 14, the outside facing surface of the flange is aligned with and therefore 0 mm from an outer edge of the outer layer (fig.13).
Regarding claim 15, see par.54 for a polymer outer layer 334 and a metal inner layer 332.
Regarding claim 17, Williams discloses an implant 330 (fig.13) capable of use in a mammalian joint comprising  an outer layer 334 with a joint facing surface 335 and a bone facing surface 337, an inner layer 332 with a joint facing surface 338 and a bone facing surface 358, the joint facing surface of the inner layer fixed to the bone facing surface of the outer layer (fig.13; par.55 discloses tapered post 339 cooperates with tapered recess 340 to couple the components), and a flange 342 with a length extending from the bone facing surface of the inner layer to a free end (fig.13), wherein the flange includes an outside surface 356 that faces an outer perimeter of the inner layer and an inside surface 
Regarding claim 18, see fig.13 for the tapering shape of the flange from the bone facing surface to the free end.
Claims 1-5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seebeck et al. 2009/0105772 (hereafter referred to as Seebeck).
Regarding claim 1, Seebeck discloses a glenoid implant 70 for use in a glenoid of a shoulder joint (fig.12) comprising a body, considered the combination of 71 and 74, with a bearing surface, considered the surface of 71 in figs. 12-14, and a bone-contacting surface, considered the bone facing surface of 74 in figs. 13-14, opposite the bearing surface, and a flange 20 extending from the bone-contacting surface of the body to a free end (see at least a flange 20 located at the periphery of the bone facing surface in figs. 12-14), the flange including an inside facing surface that faces a center of the body and an outside facing surface that faces an outer perimeter of the body, the outside facing surface being opposite the inside facing surface, each of the inside and outside facing surfaces extending from the bone-contacting surface to the free end, wherein the outside facing surface at the bone-contacting surface of the body is 8 mm or less from the outer perimeter of the body (par.16 discloses a spacing of no more than 3 mm therefore the flanges at the outer periphery are at most 3 mm from the outer perimeter of the body as shown in fig.13), wherein the outside facing surface is tapered from the bone-contacting surface toward the free end (see par.17 for flanges being tapered), and wherein the inside facing surface is non-parallel to the outside facing surface (fig.13 shows inside and outside surfaces of the flanges are not parallel to 
Regarding claim 2, see at least four flanges in figs. 12-14.
Regarding claim 3, as discussed above, the flanges are spaced no more than 3 mm, therefore the outside facing surfaces of at least the two outermost rows of flanges are between 2 mm and 6 mm from the outer perimeter of the body (par.16; figs.12-14).
Regarding claim 4, see at least the square shaped flange in fig.7 which has a planar outside facing surface.
Regarding claim 5, the frustoconical surface of the flanges shown in figs. 12-14 have an arcuate/curved outside facing surface.
Regarding claims 11 and 15, Seebeck discloses a glenoid implant 70 for use in a shoulder joint comprising an outer layer 71 with a first material property (par.62 discloses the bearing component is made of a polymeric material), the outer layer being capable of articulating with a first native or prosthetic bone of the shoulder joint, an inner layer 74 fixed to the outer layer (figs.12-14), the inner layer capable of engagement with a bearing surface of a second native or prosthetic bone of the shoulder joint, the inner layer having a second material property different from the first material property (par.62 discloses the inner layer is made of titanium which has different material properties from the polymeric material of the bearing component) and a flange 20 extending from an inner surface of the inner layer, the flange having an outside facing surface (a surface facing the perimeter) that faces an outer perimeter of the inner layer and an inside facing surface (a centrally facing surface) that faces a center of the inner layer, the outside facing surface being generally coincident with a first plane and the inside facing surface being generally coincident with a second plane, wherein the first plane and the second plane are non-parallel (figs. 12-14 show inner and outer surfaces of the flange are tapered 
Regarding claim 14, the flanges are spaced no more than 3 mm, therefore the outside facing surfaces of at least the two outermost rows of flanges are 6 mm or less from an outer edge of the outer layer (par.16; figs.12-14).
Claims 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cleveland et al. 2020/0405491 (hereafter referred to as Cleveland).
Regarding claim 11, Cleveland discloses a glenoid implant 2100 for use in a shoulder joint comprising an outer layer 2150 with a first material property (par.101 discloses the bearing component is made of a polymeric material), the outer layer being capable of articulating with a first native or prosthetic bone of the shoulder joint, an inner layer 2110 fixed to the outer layer (fig.17A-17C; par.158 discloses the components are attached via attachment interfaces 2120a-c), the inner layer capable of engagement with a bearing surface of a second native or prosthetic bone of the shoulder joint, the inner layer having a second material property different from the first material property (par.101 discloses the inner layer is made of metallic material which has different material properties from the polymeric material of the bearing component) and a flange 2114a (fig.18B) extending from an inner surface of the inner layer, the flange having an outside facing surface (considered an upper surface) that faces an outer perimeter of the inner layer and an inside facing surface (considered a lower surface) that faces a center of the inner layer, the outside facing surface being generally coincident with a first plane and the inside facing surface being generally coincident with a second plane, wherein the first plane and the second plane are non-parallel (fig.18B shows at least the end upper and lower surfaces of the flange are coincident with planes not parallel to each other).
Regarding claim 15, see par.101 for the outer bearing component being a polymer and the inner frame component being a metal.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seebeck.
Regarding claim 6-9, Seebeck discloses the invention substantially as claimed and as discussed above. Seebeck further discloses that the diameter of the flanges at the bone contacting surface is 0.5 mm to 3 mm in par.18. While Seebeck does not disclose the specific thicknesses claimed, the diameters of Cleveland equate to thicknesses between both outside and inside facing surfaces as well as side surfaces connecting outside and inside facing surfaces and Seebeck discloses that the flanges taper to a smaller diameter at the free end (par.17). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Therefore, in the instant case, since Seebeck discloses thicknesses (the diameters of circumscribed circles as shown in fig.7) either encompassing or close to the claimed thickness ranges it would have been obvious to optimize the thicknesses to the claimed thicknesses.
Regarding claim 10, Seebeck discloses the flanges have a minimum length of 2 mm and a maximum length of 50 mm, while also discloses a minimum of 5 mm and 10 mm in par.18. Therefore it would have been obvious to select a length of the flanges to be in a range of 4 mm to 10 mm since it has 
Regarding claim 17, Seebeck discloses an implant 70 (figs.12-14) capable of use in a mammalian joint comprising an outer layer 71 with a joint facing surface (considered the humeral facing surface of 71) and a bone facing surface (considered the glenoid facing surface of 71 in figs. 12-14), an inner layer 74 with a joint facing surface (considered the humeral facing surface of 74) and a bone facing surface (considered the glenoid facing surface of 74), the joint facing surface of the inner layer fixed to the bone facing surface of the outer layer (figs.12-14), and a flange 20 with a length extending from the bone facing surface of the inner layer to a free end (fig.12-14), wherein the flange includes an outside surface that faces an outer perimeter of the inner layer and an inside surface opposite the outside surface that faces a center of the inner layer (the surface of a flange facing the perimeter is considered the outside surface and the surface of a flange facing the center of the implant is considered the inside surface), both the outside surface and the inside surface extending along the length of the flange (figs. 12-14), and wherein the outside surface of the flange at the bone facing surface is 8 mm or less from an outer perimeter of the outer layer (par.16 discloses a spacing of no more than 3 mm therefore the flanges at the outer periphery are at most 3 mm from the outer perimeter of the body as shown in fig.13). Seebeck discloses the invention substantially as claimed, but Seebeck does not specifically disclose that the outside surface and the inside surface are asymmetric about a central longitudinal axis of the flange. However, Seebeck does disclose that the flanges can have various cross-sections in par.58 and fig.7 shows several different shapes for the cross-sections, some of the shapes not having mirror symmetry. Before the effective filing date of the claimed invention it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the flanges such that the outside surface and the inside surface are asymmetric about a central longitudinal axis of the flange because applicant has not 
Regarding claim 18, see fig.12 for the tapering shape of the flanges from the bone facing surface to the free end and par.17 for the flanges being tapered.
Regarding claim 19, the flanges are spaced no more than 3 mm, therefore the outside facing surfaces of at least the two outermost rows of flanges are between 2 mm and 6 mm from the outer perimeter of the body (par.16; figs.12-14).
Regarding claim 20, the outer perimeter of the inner layer and the outer perimeter of the outer layer are aligned, therefore each flange has an outside surface at the bone facing surface that is a first distance from both the outer perimeter of the inner layer and the outer perimeter of the outer layer.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland. Cleveland discloses the invention substantially as claimed and as discussed above. Cleveland further discloses second and third flanges 2114b and 2114c in figs. 18A-18D. The inside facing surfaces of flanges 2114b and 2114c are identical and parallel to one another (fig.18D). Also, each of the outside facing surface of the flanges 2114a-c are tapered toward free ends relative to the inside facing surfaces of the flanges (figs. 18B and 18C). Cleveland does not disclose a fourth flange in the embodiment of figs. 17A-20C. However, Cleveland does disclose that the frame can include more or less than three pegs and lists “4” in an example of more or less pegs (par.161). Therefore it would have been obvious to add an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williamson et al. 5,800,551 discloses tapered flanges at the edges of a bone contacting surface of a glenoid component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774